DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022, has been entered. 

Allowable Subject Matter
Claims 1, 3-6, and 9-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a crystal growth apparatus comprising a crucible, a heater which is installed on an outward side of the crucible and surrounds the crucible, and a coil installed on an outward side of the heater and surrounds the heater, wherein an inner surface of the heater on a crucible side includes:  a first region facing an upper portion of the crucible, and a second region facing a vertically lower portion of the crucible, wherein the second region is further away in a horizontal direction from an outside side surface of the crucible that the first region, wherein the inner surface of the heater has a step between the first region and the second region, and a radiation which goes from the second region toward the upper portion of the crucible is shielded by the step as recited in the context of claim 1.  The prior art of record also does not teach, disclose, or reasonably suggest a crystal growth method which uses a crystal growth apparatus including a crucible, heater, and a coil, wherein an inner surface of the heater on a crucible side includes:  a first region facing an upper portion of the crucible, and a second region facing a vertically lower portion of the crucible, wherein the inner surface of the heater has a step between the first region and the second region, and a radiation which goes from the second region towards the upper portion of the crucible is shielded by the step the crystal growth method comprising:  controlling an amount of radiation which reaches the crucible from the heater by setting the second region to be further away in a horizontal direction from an outer side surface of the crucible than the first region as recited in the context of claim 6.  Dependent claims 3-5 and 9-11 are also deemed to be in condition for allowance due to their dependence on claim 1 or 6, respectively.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP 2011-219294 to Kondo, et al. (hereinafter “Kondo”) and U.S. Patent No. 4,632,817 to Yazu, et al. (“Yazu”).  In Figs. 4-6 and ¶¶[0045]-[0055] as well as elsewhere throughout the entire reference Kondo teaches an embodiment of a system and method which includes a crucible (2), a top heater (12), rod-shaped members (13), and a lower heater (11) which are installed on an outward side of the crucible (2) with coils (9) and (10) being installed on an outward side of the heater assembly (11), (12), and (13).  Then in Figs. 6-7 and col. 7, l. 65 to col. 8, l. 8 Yazu teaches an embodiment of a system in which an axial temperature gradient is produced by, for example, varying the shape of a heater (34) in the vertical direction such that one end is thicker than the other end in order to heat one end to a higher temperature than the other.  However, as explained at pp. 6-7 of applicants’ May 17, 2022, reply, the heater in Fig. 6 of Yazu is a resistive-type heater and the horizontal cross-section does not include a step between a first and second region while the heaters (11) and (12) in Kondo are heated via induction coils (9) and (10), respectively.  Moreover, when induction heating is performed in Kondo an induction current flows in the surface of the heater (i.e., the susceptor) and, as such, an ordinary artisan would not be motivated to control temperature gradients by controlling the thickness of the heater in the manner recited in the context of claims 1 and 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714